 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   JOHN DOE 1, JOHN DOE 2, and JOHN                       OLD CASE 1:19-CV-0061 DAD SKO
     DOE 3, individually and on behalf of all
10   similarly situated,
                                                            NEW CASE 1:19-CV-0061 AWI BAM
11                           Plaintiffs
12                   v.
13   A.J. BOGGS & CO.,                                      ORDER RELATING & REASSIGNING
                                                            CASE AND REFERING CASES TO THE
14                           Defendant                      MAGISTRATE JUDGE FOR FURTHER
                                                            PROCEEDINGS
15

16

17           After a review of the Court’s docket, it appears that this case is related to John Doe v. A.J.
18 Boggs & Co., 1:18-cv-1464 AWI BAM. See Local Rule 123. Because reassignment of this action

19 to a single district judge and magistrate judge is likely to affect a savings of judicial effort and

20 economy, it is appropriate to reassign this action to the docket of the undersigned. See Local Rule

21 123(c).

22           Accordingly, IT IS HEREBY ORDERED that:
23 1.        Pursuant to Local Rule 123, this case is REASSIGNED to the dockets of Senior District
24           Judge Anthony W. Ishii and Magistrate Judge Barbara A. McAuliffe;
25 2.        The new case number will be: 1:19-cv-0061 AWI BAM, and all future filings in this case
26           shall use this case number only;
27 3.        This case, as well as John Doe v. A.J. Boggs & Co., 1:18-cv-1464 AWI BAM, are referred
28           to Magistrate Judge McAuliffe for the purpose issuing a scheduling order;
 1 4.     As part of the scheduling order process, the parties shall address the desirability of
 2        consolidating this case with John Doe v. A.J. Boggs & Co., 1:18-cv-1464 AWI BAM; and
 3 5.     The Clerk shall file a copy of this order in the docket of John Doe v. A.J. Boggs & Co.,
 4        1:18-cv-1464 AWI BAM.
 5
     IT IS SO ORDERED.
 6

 7 Dated: January 15, 2019
                                               SENIOR DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
